Exhibit 10.2
 
SECURITY AGREEMENT


This Security Agreement (this “Agreement”) dated this 14th of April 2011, is
made and executed by and between A Clean Slate, Inc., a Delaware corporation
(“Company”), and Richard Astrom (“Secured Party”).


RECITALS


A.  Pursuant to that certain Amendment to Agreement and Plan of Merger (the
“AAPM”) of even date herewith, by and between the Company and the Secured Party,
Company is indebted to the Secured Party in the aggregate principal amount of
Five Hundred Thousand Dollars ($500,000) (the “Debt”) as evidenced by that
certain Secured Promissory Note of the Company to the Secured Party, dated as of
the date hereof, and in the form of Exhibit A attached hereto (the “Note”);
 
B.  It is a condition of the AAPM and the Note that Company execute and deliver
this Security Agreement to the Secured Party, to secure, for the full benefit of
the Secured Party and any and all future holders from time to time of the Note,
the full payment and performance of the Note and the other obligations referred
to herein; and
 
C.  Capitalized terms used in this Agreement but not elsewhere defined herein
shall have the respective meanings ascribed to such terms in the AAPM.
 
NOW THEREFORE, for and in consideration of the agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows: 
 
1. Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.  Terms used but not otherwise
defined in this Agreement that are defined in the UCC (such as “account”,
“chattel paper”, “commercial tort claim”, “deposit account”, “document”,
“equipment”, “fixture”, “general intangible”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “proceeds” and
“supporting obligations”) shall have the respective meanings given such terms in
the UCC.
 
(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following
personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):
 
 
1

--------------------------------------------------------------------------------

 
 
(i) All goods, including, without limitations, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Company’s businesses and all improvements thereto; and (B)
all inventory;
 
(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Company), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, Intellectual Property, and income tax refunds;
 
(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;
 
(iv)  All documents, letter-of-credit rights, instruments and chattel paper;
 
(v) All commercial tort claims;
 
(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);
 
(vii) All investment property;
 
(viii) All supporting obligations;
 
(ix) All files, records, books of account, business papers, and computer
programs; and
 
(x) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.
 
Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership in any
other shares of capital stock and/or other equity interests of any other direct
or indirect subsidiary of any Company obtained in the future, and, in each case,
all certificates representing such shares and/or equity interests and, in each
case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing (all of the foregoing being referred
to herein as the “Pledged Securities”) and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by the UCC or other similar applicable law); provided, however, that
to the extent permitted by applicable law, this Agreement shall create a valid
security interest in such asset and, to the extent permitted by applicable law,
this Agreement shall create a valid security interest in the proceeds of such
asset.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
(c) “Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Parties may reasonably request.
 
(d) “Obligations” means all of the Company’s obligations under this Agreement,
the Note and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Note and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Company from time to time under or in
connection with this Agreement, the Note, the AAPM and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company.
 
(e) “Organizational Documents” means with respect to the Company, the documents
by which the Company was organized (such as the certificate of incorporation and
including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of the Company (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).
 
 
3

--------------------------------------------------------------------------------

 
 
(f) “UCC” means the Uniform Commercial Code of the State of Florida and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to
time.  It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense.  Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
2. Grant of Security.  To secure the full payment of the Note and performance of
the obligations contained in the Note, Company hereby grants to the Secured
Party, for the benefit of the Secured Party and any subsequent holder of the
Note, a continuing security interest in and to the Collateral.  Company further
agrees that the Secured Party shall have the rights stated in this Security
Agreement with respect to the Collateral as well as other rights which the
Secured Party may have under the laws of the State of Florida.
 
3. Further Assurances.  The Company will, and the Secured Party may, from time
to time execute (if required) and file or record, at the cost and expense of
Company, all financing statements, amendments or supplements thereto,
continuation statements with respect thereto and all other instruments,
including the filing of this Agreement, which may be necessary or which the
Secured Party may from time to time reasonably deem appropriate and request (if
the Secured Party chooses not to act on its own), in order to perfect, protect
and maintain the security interests hereby granted.  Company will promptly
deliver to the Secured Party a copy of each such instrument filed or recorded by
it and evidence of its filing or recording in the manner required.  Company
further agrees that a carbon, photographic, photostatic or other reproduction of
this Agreement or of a financing statement is sufficient as a financing
statement.
 
4. Representations and Warranties.  Company hereby represents and warrants to
the Secured Party that:
 
(a) Company holds good and marketable title to the Collateral, free and clear of
all liens and encumbrances except for the lien of this Security Agreement. No
financing statement covering any of the Collateral is on file in any public
office other than those which reflect the security interest created by this
Security Agreement or to which the Secured Party has specifically
consented.  Company shall defend the Secured Party’s rights in the Collateral
against the claims and demands of all other persons;
 
(b) Company agrees to take whatever actions are required by the Secured Party to
perfect and continue the Secured Party’s security interest in the Collateral;
 
(c) Company shall notify the Secured Party in writing at the Secured Party’s
address prior to any: (i) change in Company’s name; (ii) change in Company’s
assumed business name; or (iii) change in the jurisdiction of its
organization.  No change in Company’s name or jurisdiction will take effect
until after the Secured Party has received notice;
 
(d) The execution and delivery of this Security Agreement shall not violate any
law or agreement governing Company or to which Company is a party;
 
 
4

--------------------------------------------------------------------------------

 
 
(e) To the extent the Collateral consists of General Intangibles, (i) the
Collateral is enforceable in accordance with its terms, is genuine, and fully
complies with all applicable laws and regulations concerning form, content and
manner of preparation and execution; and (ii) all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral. There shall be no setoffs
or counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to the Secured Party in writing;
 
(f) Company shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral. Company shall not pledge, mortgage, encumber or otherwise permit
the Collateral to be subject to any lien, security interest, encumbrances, or
charge, other than the security interest provide for in this Security Agreement,
without the prior written consent of the Secured Party.  This includes security
interests even if junior in right to the security interest granted under this
Security Agreement. Unless waived by the Secured Party, all proceeds from any
disposition of the Collateral for whatever reason shall be held in trust for the
Secured Party and shall not be commingled with any other funds, provided,
however, that this requirement shall not constitute consent by the Secured Party
to any sale or other disposition. Upon receipt, Company shall immediately
deliver any such proceeds to the Secured Party;
 
(g) Company agrees to keep and maintain, and to cause others to keep and
maintain, if applicable, the Collateral in good order, repair and condition at
all times while this Security Agreement remains in effect. Company further
agrees to pay when due all claims for work done on, or services rendered or
material furnished in connection with the Collateral so that no lien or
encumbrance may ever attach to or be filed against the Collateral;
 
(h) The Secured Party, or any person or persons designated by it, shall have the
right, from time to time, to call at Company’s place or places of business
during reasonable business hours, and, without hindrance or delay, to inspect,
audit, check and make extracts from Company’s books, records, journals, orders,
receipts and any correspondence and other data relating to the Collateral or to
Company’s business and shall have the right to make such verification concerning
the Collateral as Secured Party may consider reasonable under the circumstances,
all at Company’s expense;
 
(i) Company shall pay, when due, all taxes, assessments, and liens upon the
Collateral, or its use or operation;
 
(j) Company shall comply promptly with all laws, ordinances, rules and
regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition, or use of the Collateral;
 
(k) Without the prior written consent of the Secured Party, Company will not
enter into any merger or consolidation, or sell, lease or otherwise dispose of
all or substantially all of its assets, or enter into any transaction outside
the ordinary course of Company’s business unless it provides for the full
payment and satisfaction of the obligations under the Note; and
 
(l) In addition to any other notices required pursuant to this Security
Agreement, Company will promptly advise the Secured Party in reasonable
detail:  (i) of the assertion or imposition of any lien against any or all of
the Collateral; (ii) of any material adverse change in the composition or
aggregate value of the Collateral; (iii) concerning the commencement of or any
material development in any investigation of Company, or any administrative or
judicial proceeding against Company, by any governmental authority if such
investigation or proceeding may result in the imposition of any lien against the
Collateral or any part thereof (whether or not any such lien has then been
claimed or asserted); or (iv) concerning any other event likely to have a
material adverse effect on the aggregate value of the Collateral or on the
perfection or priority of the Secured Party’s security interest therein.
 
 
5

--------------------------------------------------------------------------------

 
 
5. Cross-Collaterization.  In addition to the Note, this Security Agreement
shall secure all obligations, debts, and liabilities, plus interest thereon, of
Company to the Secured Party, any one or more of them, as well as all claims by
the Secured Party against Company or any one or more of them whether now
existing or hereafter arising, whether related or unrelated to the purpose of
the Note, whether voluntary or otherwise, whether due or not due, direct or
indirect, determined or undetermined, absolute or contingent, liquidated or
unliquidated whether Company may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitation, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable.
 
6. Company’s Right to Possession.  Until default under the Note, Company may
have possession of the tangible assets and beneficial use of all the Collateral
and may use it in any lawful manner not inconsistent with this Security
Agreement, provided that Company’s right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by the Secured
Party is required by law to perfect the Secured Party’s security interest in
such Collateral. The Secured Party shall not be required to take any steps
necessary to preserve any rights in the Collateral against prior parties,
neither to protect nor to preserve nor to maintain any security interest given
to secure the indebtedness.
 
7. Rights, Powers and Limitation of Liability.
 
(a) Appointment as Company’s Attorney-in-Fact.  Company hereby irrevocably
appoints the Secured Party as Company’s agent and attorney-in-fact, with full
power in Company’s name or its own name and at Company’s expense, and whether
the Secured Party acts directly or through one or more of its representatives,
to execute, endorse and deliver any and all agreements, assignments, pledges,
instruments, documents, and any other writings, and to take any and all other
actions, which the Secured Party may in its sole discretion deem necessary or
desirable to effect the terms and purposes of this Security Agreement, including
without limitation:  (i) to take any action which the Secured Party is
authorized to take under Section 7(b) hereof in the event Company fails to
perform or comply with any of its duties, covenants or agreements hereunder; and
(ii) to exercise, during the continuation of an Event of Default, any and all
rights and remedies specified in Section 8 hereof;
 
(b) Right to Perform for Company.  If Company fails at any time to perform or
comply with any of its obligations, covenants or agreements hereunder, the
Secured Party may (but shall not be obligated to) take such action, in its own
name or as the Company’s attorney-in-fact as provided in Section 7(a) hereof, as
the Secured Party shall deem necessary or desirable to effect such performance
or compliance, including without limitation:  (i) the preservation and
maintenance of the Collateral and the payment, discharge, contest and/or
settlement of any and all taxes and third-party claims and charges; (ii) the
removal or avoidance of the imposition of liens against any or all of the
Collateral; and (iii) the timely collection of payments due and the enforcement
of remedies available under or with respect to the Collateral and related
warranties and other agreements; and (iv) the execution and filing (to the
extent permitted under the UCC and other applicable law) of financing and
continuation statements and amendments and other documents with appropriate
governmental authorities;
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Limitation of Liability.  Company agrees that the Secured Party shall have
no obligation to exercise any of its rights, powers and remedies hereunder and
no liability to Company or any other person for not doing so.  Company further
agrees that to the extent the Secured Party does exercise any of such rights,
powers or remedies (i) the Secured Party shall be accountable to Company and/or
any other persons only for amounts it actually receives as the result of such
exercise (and not for amounts to which it is or may be entitled or which it
might have received had it elected to take additional action) and (ii) neither
the Secured Party nor any of its representatives shall have any liability to
Company or any other person for any act or omission in connection with such
exercise except for (A) the Secured Party’s or any such representative’s failure
to exercise reasonable care as required under the UCC or to otherwise comply
with UCC provisions or (B) the Secured Party’s or any such representative’s
willful misconduct.
 
8. DEFAULT.  Each of following shall constitute an Event of Default under this
Security Agreement:
 
(a) Payment Default. Company fails to make any payment when due under the Note;
 
(b) Other Defaults.  Company fails to comply with or to perform any other
material term, obligation, covenant or condition contained in this Security
Agreement, the Note or the AAPM;
 
(c) Default in Favor of Third Parties. In the event that Company defaults under
any loan, extension of credit, security agreement, purchase and sale agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Company’s assets or Company’s ability to repay the Note
or perform its respective obligations under this Security Agreement;
 
(d) Defective Collateralization. This Security Agreement ceases to be in full
force and effect, including failure of any collateral document to create a valid
and perfected security interest or line, at any time and for any reason;
 
(e) False Statements. Any warranty, representation, or statement made or
furnished to the Secured Party by Company or on Company’s behalf under this
Agreement is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter;
 
(f) Bankruptcy. The appointment of a receiver for any part of Company’s assets,
any assignment for the benefit of creditors, any type of creditor workout, or
the commencement of any proceeding under any bankruptcy or insolvency laws by or
against Company; and/or
 
(g) Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Company or by any governmental agency
against any collateral securing the indebtedness. This includes a garnishment of
any of Company’s accounts.
 
 
7

--------------------------------------------------------------------------------

 
 
9. Rights and Remedies on Default.  If an Event of Default occurs under this
Security Agreement, at any time thereafter, the Secured Party shall have all the
rights of a secured party under the UCC.  In addition and without limitation,
the Secured Party may exercise any one or more of the following rights and
remedies:
 
(a) all obligations under the Note and hereunder may (notwithstanding any
provisions thereof), at the option of the Secured Party and without demand,
notice or legal process of any kind, be declared, and immediately shall become,
due and payable;
 
(b) without notice, demand or legal process of any kind, the Secured Party may
take possession of any or all of the Collateral (in addition to Collateral of
which it already has possession), wherever it may be found, and for that purpose
may pursue the same wherever it may be found, and may, without a breach of the
peace, enter into any of Company’s premises where any of the Collateral may be
or be supposed to be, and search for, take possession of, remove, keep and store
any of the Collateral until the same shall be sold or otherwise disposed of, and
the Secured Party shall have the right to store the same in any of Company’s
premises without cost to the Secured Party, and Secured Party may exercise from
time to time any rights and remedies available to it under applicable law,
including the UCC, in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other instrument or
agreement executed by Company;
 
(c) at the Secured Party’s request, Company will, at Company’s expense, assemble
the Collateral at one or more places, reasonably convenient to both parties,
where the Collateral may, at the Secured Party’s option, remain, at Company’s
expense, pending sale or other disposition thereof;
 
(d) the Secured Party may, at any time in the Secured Party’s discretion,
transfer any Collateral into its own name or that of the Secured Party’s
nominee, and the Secured Party may, pursuant to Section 7(a) of this Security
Agreement, execute any such documents as may be necessary to effectuate said
change;
 
(e) the Secured Party shall have the right, either itself or through a receiver,
to:  (i) collect the payments, rents, income, or revenues from the Collateral
and hold the same as security for the amounts due under the Note or apply it to
payment of the indebtedness under the Note in such order of preference as the
Secured Party may determine; (ii) notify any account debtor that accounts have
been assigned to the Secured Party and that the Secured Party has a security
interest therein; (iii) direct all such account debtors to make payments to the
Secured Party of all or any part of the sums owing Company by such account
debtor; (iv) enforce collection of any of the accounts by suit or otherwise; (v)
surrender, release or exchange all or any part of said accounts; or (vi)
compromise, settle, extend or renew for any period (whether or not longer than
the original period) any indebtedness thereunder or evidenced thereby;
 
 
8

--------------------------------------------------------------------------------

 
 
(f) the Secured Party shall have the full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in the Secured Party’s
own name or that of Company. The Secured Party may sell the Collateral at public
auction or private sale. Unless the Collateral threatens to decline speedily in
value or of a type customarily sold on a recognized market, the Secured Party
shall give Company, as required by law, reasonable notice of the time and place
of any public sale or the time after which any private sale or any other
disposition of the Collateral is to be made. The requirements of reasonable
notice shall be met if such notice is given at least ten (10) days before the
time of the sale or disposition. All expenses relating to the disposition of the
Collateral, including without limitation the expenses of retaking, holing,
insuring, preparing for sale and selling the Collateral, shall become a part of
the indebtedness secured by this Security Agreement and shall be payable on
demand, with interest at the Note rate from date of expenditure until repaid.
Any proceeds of any sale, lease or other disposition by the Secured Party of any
of the Collateral shall be applied as follows:  (i) first, to the payment of the
Secured Party’s reasonable expenses in connection with the Collateral, including
reasonable attorneys’ fees and legal expenses; (ii) second, to the payment of
all other obligations in such manner as the Secured Party may deem advisable;
and (iii) third, the balance, if any, to or at the direction of
Company.  Company shall remain liable for any deficiency; and/or
 
(g) Except as may be prohibited by applicable law, all of the Secured Party’s
rights and remedies, whether evidenced by this Security Agreement or other
writing, shall be cumulative and may be exercise singularly or concurrently.
Election by the Secured Party to pursue any remedy shall not exclude pursuit of
any other remedy, and an election to make expenditures or to take action to
perform an obligation of Company under this Agreement, after Company’s failure
to perform, shall not affect the Secured Party’s right to declare a default and
exercise its remedies.
 
10. Term.
 
(a) This Security Agreement shall continue in full force and effect until each
and all of the obligations under the Note and any arising hereunder have been
paid and discharged in full, whereupon (subject to Section 10(b) below) this
Security Agreement shall automatically terminate.  Such termination shall not in
any way affect or impair the rights and obligations of the parties hereto
relating to any transactions or events prior to such termination, and all
indemnities by Company shall survive such termination.
 
(b) If after receipt of any payment of, or the proceeds of any Collateral for,
all or any part of the obligations, the Secured Party is compelled to surrender
or voluntarily surrenders such payment or proceeds to any person because such
payment or application of proceeds is or may be avoided, invalidated,
recaptured, or set aside as a preference, fraudulent conveyance, impermissible
setoff or for any other reason, whether or not such surrender is the result of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over the Secured Party, or (ii) any settlement or compromise by the
Secured Party of any claim as to any of the foregoing with any person (including
the primary obligor with respect to any of the Obligations), then the
Obligations or part thereof affected shall be reinstated and continue and this
Security Agreement shall be reinstated and continue in full force as to such
Obligations or part thereof as if such payment or proceeds had not been
received, notwithstanding any previous cancellation of any instrument evidencing
any such Obligation or any previous instrument delivered to evidence the
satisfaction thereof or the termination of this Security Agreement.
 
11. Notices.  All notices, requests, demands and other communications provided
for herein shall be in writing and shall be (a) hand delivered, (b) sent by
certified, registered or express U.S. mail, return receipt requested, or
reputable next-day courier service or (c) given by telex, telecopy, telegraph or
similar means of electronic communication.  All such communications shall be
effective upon the receipt thereof, and addressed to the intended recipient as
set forth below:
 
 
9

--------------------------------------------------------------------------------

 
 
 If to Company, to:
 
A Clean Slate, Inc.
1750 Osceola Blvd.
West Palm Beach, Florida  33409
Attention: Robert S. Goldman
Facsimile: 561-228-1725


With a copy to:
Alan A. Sanders, Esq.
Ten Penn Center
1801 Market Street
Suite 2300
Philadelphia, PA  19103
 
If to Secured Party:


Richard Astrom
11415 NW 123rd Lane
Reddick, FL  32686


With a copy to:
Legal & Complance, LLC
330 Clematis St.  #217
West Palm Beach, FL  33401
Attention:  Laura Anthony, Esq.
 
12. Modifications.  This Security Agreement, together with any related documents
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Security Agreement. No alteration of or amendment to
this Security Agreement shall be effective unless given in writing and signed by
the party or parties sought to be charged or bound by the alteration or
amendment.
 
13. Attorney’s Fees.  Company shall pay or reimburse the Secured Party on demand
for all costs and expenses (including without limitation reasonable attorneys’
fees and legal expenses) paid or incurred by the Secured Party in exercising or
enforcing any of its rights, powers and remedies under this Security Agreement
and for all other costs and expenses which the Secured Party has or shall have
paid by reason of Company’s failure or refusal to do so as and when required
hereunder.  The amount of any such cost or expense shall be repayable on demand
and, until repayment, all such expenditures incurred or paid by the Secured
Party for such purposes will then bear interest at the rate charged under the
Note from the date incurred or paid by the Secured Party to the date of
repayment by Company. All such expenses will become a part of the Debt.
 
 
10

--------------------------------------------------------------------------------

 
 
14. No Waiver by the Secured Party.  The Secured Party shall not be deemed to
have waived any rights under this Security Agreement unless such waiver is given
in writing and signed by the Secured Party. No delay or omission on the part of
the Secured Party in exercising any right shall operate as a waiver of such
right or any other right.  A waiver by the Secured Party of a provision of this
Security Agreement shall not prejudice or constitute a waiver of the Secured
Party’s right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. Neither prior waiver by the Secured Party nor
any course of dealing between the Secured Party and Company shall constitute a
waiver of any of the Secured Party’s rights or of any of Company’s obligations
as to any future transactions. Whenever the consent of the Secured Party is
required under this Security Agreement, the granting of such consent by the
Secured Party in any instance shall not constitute continuing consent to
subsequent instances where such consent is required, and in all cases such
consent may be granted or withheld in the sole discretion of the Secured Party.
 
15. Severability.  If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable, as to any
circumstances, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstances.  If feasible, the
offending provision shall be considered modified so that it becomes legal,
valid, and enforceable.  If the offending provision cannot be so modified, it
shall be considered deleted from this Security Agreement.  Unless otherwise
required by law, the illegality, invalidity, or unenforceability of any
provision of this Security Agreement shall not affect the legality, validity, or
enforceability of any other provision of this Security Agreement.
 
16. Successors and Assigns.  Subject to any limitations stated in this Agreement
on transfer of Company’s interest, this Security Agreement shall be binding upon
and inure to the benefit of the parties, their successors, and assigns,
provided, however, that Company shall not assign or otherwise transfer any of
its rights, interests or obligations hereunder without the Secured Party’s prior
written consent. If ownership of the Collateral becomes vested in a person other
than Company, the Secured Party, without notice to Company, may deal with
Company’s successors with reference to this Security Agreement and the
indebtedness by way of forbearance or extension without releasing Company from
the obligations of this Security Agreement or liability under the Note.  If
there shall be more than one Company, each Company shall be jointly and
severally liable hereunder.
 
17. Survival of Representations and Warranties.  All representations and
warranties of Company and all terms, provisions, conditions and agreements to be
performed by Company contained herein, and in any other agreement, document and
instrument executed by Company concurrently herewith, shall be true and
satisfied at the time of the execution of this Security Agreement, and shall
survive the closing hereof and the execution and delivery of this Security
Agreement.
 
18. Governing Law/Jurisdiction.  This Security Agreement shall be construed in
all respect in accordance with, and governed by, the laws of the State of
Florida.  Any action brought by either Company or the Secured Party against the
other shall be brought only in the state courts or federal courts sitting in
Florida.
 
19. Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
20. Counterparts.  This Security Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. This Security Agreement or
any counterpart may be executed and delivered by facsimile copies or delivered
by electronic communications by portable document format (.pdf), each of which
shall be deemed an original.
 
 
11

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the
first date written above.
 

  A Clean Slate, Inc.:          
 
By:
/s/ ROBERT S. GOLDMAN       Robert S. Goldman       President               /s/
RICHARD ASTROM       Richard Astrom  

 
 
12

--------------------------------------------------------------------------------

 

